 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDElectro-Netic Products CorporationandUnited Fur-nitureWorkers of America,AFL-CIO. Case13-CA-9084June17, 1970DECISION AND ORDERBy MEMBERSFANNING,BROWN, AND JENKINSOn December 30, 1969, Trial Examiner SydneyS.Asher issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. He also found that Respon-dent had not engaged in other unfair labor prac-tices alleged in the complaint and recommendeddismissalof those allegations.Thereafter, theGeneral Counsel filed exceptions and an answeringbrief, the Respondent filed cross-exceptions and abrief in support andin answerto the General Coun-sel's exceptions, and the General Counsel filed amemorandum replying to Respondent's answerintgbrief.Pursuant to the provisions of Section 3(b) of-theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The Board hasconsidered the Trial Examiner's Decision, the ex-ceptions and briefs, and the entire record in thisproceeding, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner,except as modified below.'The Trial Examiner finds that Respondent'sdischarge of employees Carolyn Gliniecki and MaryRoberts was not in violation of Section 8(a)(3) and(1) of the Act. The General Counsel excepts tothese findings. We find merit in these exceptions.Gliniecki was hired by Respondent in August1967 as a full-timeassembly line worker at wagesof $1.45 an hour. At that time she informed the of-ficial who hired her that she had a throat conditionand that as a result was subject to sickness during' In adoptingthe TrialExaminer's finding that Julia Nelson,Angie Alder-son, and Claudia Ice were not agents of Respondent during theirinterroga-tion of employees, we do not agree that the Board, underthe Taft-Hartleyamendments,isbound by common law rules of agency but find that theGeneral Counsel has failed to establish agency within the meaning of suchcases asDan HonardMfgCo ,158 NLRB 805, 811-812,Smith'sTransferCorporation of Staunton, Virginia,162 NLRB 143,157, Finesilver183 NLRB No. 59winter months. The official told her to call in when-ever she was going to be absent and to report towork the next day.2 In August 1968, despite only anaverage attendance record as a rank-and-file em-ployee, Respondent promoted Gliniecki to the posi-tion of group leader and her hourly rate was in-creased to $2. Respondent concedes that she did agood job as a group leader.InMarch 1969, Gliniecki became active in theUnion. On March 17, 1969, Gliniecki and four orfive other employees met with aunionofficial in alocal tavern. Two supervisors who went to thetavern for a drink witnessed this meeting and sub-sequently reported it to Respondent's plant superin-tendent,Bob Galloway, and Respondent's vicepresident, Albert Stamiti. The next day, Gliniecki'simmediate supervisor, Bruce Heyden, interrogatedGliniecki about the meeting.During the period from March 18, 1969, to April23, 1969, the date of her discharge, Gliniecki wasactive inorganizingand passed out about 25 blankauthorization cards and also collected signed unionauthorization cards.Respondent's knowledge ofGliniecki'scontinued union activities is amplydemonstrated by Heyden's interrogation of her onApril 11, and particularly by her extended conver-sation withStamiti onApril 17, just 5 days beforeher discharge. During the April 17 conversationStamiti asked Gliniecki "What's the problem withthe girls,"or words to that effect. When Glinieckitold Stamiti that the girls wanted more money andbetter insurance, Stamiti tried to impress her withthe fact that the economics were such that Respond-ent could not raise wages without going bankrupt.3Inaddition,on the day of one of the unionmeetings, Stamiti remarked to Gliniecki, "hey, yourmeeting istonight."On April 23, Respondent discharged Gliniecki,allegedlyforexcessiveabsenteeism.AlthoughGliniecki was absent on April 21 and 22, in ouropinion this reason was pretextual. We note thatdespiteonlyanaverageattendancerecord,Gliniecki was promoted in August 1968, and givena sizeable wage increase. In 1969, Gliniecki's at-tendance record, according to her uncontradictedtestimony, actually improved over her 1968 at-tendance.We also note that at notimewasGliniecki warned about her attendance and as aresult of her statement at the time of her initial em-Manufacturing Company,160 NLRB 1400, 1402, fn 3'Gliniecki's testimony as to this conversation is uncontradicted'Gliniecki contended the Union was mentioned during the conversationwhile Stamiti claims that it was not We do not find it necessary to resolvethis conflict as it is apparent from the context in which the conversation oc-curred that both Gliniecki and Stamiti understood that they werediscussing the union activity at the plant ELECTRO-NETIC PRODUCTS CORPORATIONployment, the Respondent had reason to expectthat she would have some absences.' Only after shebecame quite active in the union organizing cam-paignwas Respondent concerned about her at-tendance and then discharged her without priorwarning. Respondent's opposition to the Union wasdemonstrated on several occasions as detailed bythe Trial Examiner. Accordingly, as a result of ourexamination of all the evidence in the record, andparticularly because of the timing of the dischargeso soon after she was called to the office by VicePresident Stamiti following attendance at a unionmeeting on April 16, and told the plant could notafford wage increases, the precipitous nature of thedischarge, and the condoning of her absenteeismprior to the advent of the Union, we conclude thatRespondent discharged Gliniecki because of herunionactivities.'Accordingly,we find thatGliniecki was discriminatorily discharged in viola-tion of Section 8(a)(3) and (1).Mary Roberts began working for Respondent inSeptember 1968 as a full-time assembly line em-ployee. In January 1969, at her request, she wastransferred to part-time status. At the time, Manu-facturingManager Bob Galloway told her newforeman, Clyde Castle, that Roberts "was a goodworker." During the period January through March1969, Roberts had a high rate of absenteeism. Inmid-March, as a result of a dispute over her super-vision, Roberts threatened to quit. Despite her highrate of absenteeism, Foreman Castle urged her tostay and she did. In April 1969, her attendance im-proved considerably, with only one absence inApril prior to the date of her discharge .6 On April3,Roberts signed a union authorization card. Sub-sequently, Roberts passed out union authorizationcards to some of the part-time employees at theplant at breaktime. She also attended a union meet-ing.On April 22, Castle coercively interrogatedRoberts about whether she was a member of theUnion, stating that the persons who placed unionflyers on employees' cars could be arrested and in-forming her that two employees had complainedthat Roberts was pestering them about the Union.4 By at least one standard,Gliniecki's attendancerecordwas goodRespondent gave a weekly attendance bonus to employees who had perfectattendance during the week Gliiecki earned this monetary bonus in 12 ofthe first 17 weeks in 1969,while group leader Alderson earnedit only 7 ofthe 17weeks and Claudia Ice, Gliniecki's replacement as group leader,earned itonly 6of the 17 weeks' The Trial Examiner points to severalfactorsin support of his findingthat Respondent did not discriminatorily discharge GlmieckiWe haveconsidered these factors and conclude that they are not sufficient to over-come the evidence of discrimination discussed above In particular, wenote that even though there are only three instances of independent8(a)( 1) activity on the part of the Respondent,two of these instances weredirected toward Glmiecki The fact that Glmiecki failed to protest whenRespondent stated that her absence record was worse than other group483The following day Roberts was discharged, al-legedly for excessive absenteeism. The reason ad-vanced by the Respondent does not withstand scru-tiny.We find it significant that Respondent urgedRoberts to keep working in March when she wasnot involved in the Union and when her attendancerecord was very poor. We also find significant thatshewas discharged April 23, immediately afterRespondent's coercive interrogation about herunion activities, at a time her attendance recordshowedmarked improvement and that likeGliniecki she had received no prior warning andwas, infact, discharged prior to reporting for work.These facts lead us to conclude that she wasdischarged, not for excessive absenteeism, as ad-vanced by the Respondent, but because of Respon-dent'sconcern over her union activities. Ac-cordingly,we conclude that Roberts was dis-criminatorily discharged in violation of Section8(a)(3) and (1) of the Act.THE REMEDYHaving found that the Respondenthas engagedinunfairlabor practicesinviolationof Section8(a)(3) and (1) of the Act, we shall order that itcease and desist therefrom and take certain affirma-tive action designed to effectuate the policies ofthe Act.Having found that Respondent violated Section8(a)(3) and(1), we shall order Respondent to offerCarolyn Gliniecki and Mary Roberts immediate andfull reinstatementto their former or substantiallyequivalent positionsand that they be made wholefor any loss of pay from the date of their dischargesto the date of the offer of reinstatementless theirnet earningsduring that period. Loss of pay shall becomputed and paid in accordance with the formulaadopted by the Board in F.W.Woolworth Com-pany,90 NLRB 289, and with interest thereon atthe rate of 6 percent per annum as prescribed by theBoard inIsisPlumbing & Heating Co.,138 NLRB716.leaders is not surprising as there is no evidence that Gliniecki had such in-formationThe fact that Gliniecki was absent the 2 days prior to thedischarge is not contended by Respondent as the reason for the dischargeand, so far as the record shows,Respondent never made any attempt todetermine why she was absent The fact that the Union was not mentionedduring the discharge interview is not material as employers rarely tell em-ployees that they are being discharged for their union activities Finally, thefact that four other employees were discharged at the same time in the cir-cumstances has little weight.One of the four was Mary Roberts,the otherdiscriminateeAlthough she was absent on the day of her discharge, the decision todischarge Roberts was made prior to her l o'clock reporting time andtherefore the absence could not have been a factor in the decision todischarge her427-258 O-LT - 74 - 32 484DECISIONSOF NATIONALAMENDED CONCLUSIONS OF LAW1.Insert the following as paragraph 4:BydiscriminatorilydischargingemployeesCarolyn Gliniecki and Mary Roberts, Respondenthas engaged in unfair labor practices within themeaning ofSection 8(a)(3) and (1) of the Act.2.Renumber present paragraph 4 as 5.3.Renumber paragraph 5 as 6 and delete thewords "or that the Respondent discriminatedagainstGliniecki or Roberts within the meaning ofSection 8(a)(1) or (3) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent, Electro-Netic ProductsCorporation, Carpentersville,Illinois,itsofficers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as modified herein:1.Reletter paragraph 1(a) and 1(b) as para-graphs 1(b) and (c), respectively, and insert thefollowing as paragraph 1(a):"(a) Discouraging membership in the UnitedFurnitureWorkers of America, AFL-CIO, or anyother labor organization, by discharging employeesbecause they engaged in union activity or otherconcerted activity, or otherwise discriminatingagainst them in regard to the hire and tenure oftheir employment or any term or condition of em-ployment, because theyengaged in unionactivityor other concerted activity."2.Reletter paragraphs 2(a) and (b) as para-graphs 2(c) and (d), respectively, and insert thefollowing as paragraphs 2(a) and (b):"(a) Offer to Carolyn Gliniecki and MaryRoberts immediate and full reinstatement to theirformer jobs or, if these jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or other rights and privileges, andmake them whole in the manner set forth in thesection entitled `The Remedy."'"(b) Notify immediately the above-named in-dividuals, if presently serving in the Armed Forcesof the United States, of the right to full reinstate-ment, upon application after discharge from theArmed Forces, in accordance with the SelectiveService Act and the Universal Military Training andService Act."3.Substitute the attached appendix for Appen-dix C of the TrialExaminer'sDecision.LABOR RELATIONS BOARDAPPENDIX CNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in theUnitedFurnitureWorkersofAmerica,AFL-CIO, or any other labor organization, bydischarging employees because they engage inunionactivity or otherwise discriminateagainstthem in regard to the hire and tenure of theiremplyment, or any term or condition of em-ployment, because theyengage inunion activi-ty or other concerted activity.WE WILL NOT coercively question our em-ployees about theirunionmembership, activi-ties,or sympathies.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of their right to self-or-ganization,to join orassistUnited FurnitureWorkers of America, AFL-CIO, or any otherunion,tobargaincollectivelythroughrepresentatives of their own choosing, to en-gage in mutualaid or protection, or to refrainfrom such activities, except to the extent thatsuch rights may be affected by an agreementrequiring membership as a condition of em-ployment, as authorized in Section 8(a)(3) ofthe Act, as amended.WE WILL offer to Carolyn Gliniecki andMary Roberts immediate and full reinstate-ment totheir former jobs or, if their jobs nolonger exist,to substantially equivalent posi-tions,without prejudice to their seniority andother rights and privileges, and make themwhole for any loss of pay in accordance withtheOrder of the National Labor RelationsBoard.WE WILL notify Carolyn Gliniecki and MaryRoberts, if presentlyserving intheArmedForces of the UnitedStates,of their right tofullreinstatement,upon application, in ac-cordance with the Selective Service Act, andtheUniversalMilitaryTraining and ServiceAct, as amended, after discharge from theArmed Forces.ELECTRO-NETICPRODUCTS CORPORATION(Employer)DatedBy(Representative) (Title) ELECTRO-NETIC PRODUCTS CORPORATION485This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced,or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 881 U.S. Courthouse and FederalOfficeBuilding,219 South Dearborn Street,Chicago,Illinois 60604,Telephone312-353-7572.TRIALEXAMINER'S DECISIONSYDNEY S. ASHER, Trial Examiner: On April 30,1969,UnitedFurnitureWorkers of America,AFL-CIO, herein called the Union, filed chargesagainst Electro-Netic Products Corporation, Car-pentersville,Illinois,herein called the Respondent.Amended charges were filed on June 30, 1969. OnJuly 1, 1969, the General Counsel of the NationalLabor Relations Board issued a complaint allegingthat since on or about March 18, 1969, the Respon-dent has interfered with, restrained, and coerced itsemployees by certain specific conduct. It is also al-leged that on or about April 23, 1969, the Respon-dentdischargedCarolynGlinieckiandMaryRoberts, its employees, because they joined orassisted the Union and engaged in other concertedactivities. It is alleged that this conduct violatedSection 8(a)(1) and (3) of the National LaborRelations Act, as amended (29 U.S.C. Sec. 151, etseq.),herein called the Act. The Respondent filedan answer admitting the jurisdiction of the Board,but denying the other allegations of the complaint.On August 7, 1969, the Union filed secondamended charges. On August 18, 1969, the GeneralCounsel issued an amendment to the complaint,which contained additional allegations of inter-ference, restraint, and coercion by the Respondent.Upon due notice, a hearing was held before me'on August 26 and 27, 1969, at Chicago, Illinois. Allpartieswere afforded an opportunity to berepresented and to participate fully in the hearing.During the hearing the Respondent filed an addi-tional answer denying the allegations of the amend-ment to the complaint. At the close of the hearing,upon my own motion, I struck subparagraph VI(e)of the complaint, as amended, and the Respon-dent's corresponding denial, as redundant and un-necessary.After the close of the hearing, theGeneral Counsel and the Respondent filed briefs.These have been carefully considered.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTThe complaint alleges, the answer admits, and it,is found that the Respondent is, and at all times has;been, an employer engaged in commerce as defined,in the Act, and its operations meet the Board's ju-risdictional standards;' and that the Union is, and atallmaterial times has been, a labor organization asdefined in the Act.A. The SettingThe Respondent utilizes a system of manufacturewhich is essentially an assembly line operation.There is no conveyor belt; the product is handpassed from one worker to another down the line.There is only one shift of full-time employees (8:30a.m. to 4:30 p.m.) but a number of shifts for part-time employees (9 a.m. to 2:30 p.m.; 1 to 7:30p.m.; and 4 to 8 p.m.). At all material times, theRespondent employed a complement of approxi-mately 200 workers, of whom about 120 were full-time employees.At all material times, Fred J. Kitty was theRespondent's vice president and general manager.Albert Stamiti, Kitty's immediate subordinate, alsoheld the title of vice president. Under Stamiti wasRobert N. Galloway, manufacturing manager,2 andbeneath him a number of foremen, including BruceC. Hayden and Clyde Castle. The Respondent ad-mits, and it is found, that at all material times Kitty,Stamiti, Galloway, Hayden, and Castle were super-visors within the meaning of the Act. The Respon-dent also employs a number of group leaders on thevarious feeder and assembly lines. The partiesagree, and it is found, that these group leaders are,and at all material times have been, employeeslacking supervisory authority.So far as the record shows, no union had at-tempted to organize the Respondent's employeesprior to March 1969. On March 17,3 the Unionheld its first meeting attended by employees of theRespondent.TheRespondent'smanagementbecame aware of this development almost im-mediately. The organizing campaign launched thatday culminated on April 30 in the filing of a peti-tion (Case 13-RC-11856) in which the Unionsought to represent the Respondent's employees incollectivebargaining.The events with which we arehere concerned occurred during the Union's or-ganizingcampaign.B. Interference, Restraint, and Coercion1.By Bruce C. Haydena.FactsAlthough March 17 was a working day, CarolynGliniecki, a group leader, did not report for work'The Respondent is, andat all material times has been, an Illinois cor-outsidethe Stateof Illinoisporationwith itsprincipal office and place of business at Carpentersville,'Both Stamitiand Galloway left the Respondent's employ before theIllinois,whereit engages in the manufacture,sale, and distributionof elec-hearing hereintronic componentsDuring the calendar orfiscal year 1968, the Respon-'All dates hereafter refer to the year 1969unlessotherwise noteddent shipped productsvalued at more than$50,000 directlyto destinations 486DECISIONSOF NATIONALLABOR RELATIONS BOARDthat day. That evening, about 7 p.m., she and threeor four rank-and-file employees of the Respondentmet with a representative of the Union in a publictavern in Carpentersville. About 8:15 p.m., whilethe meeting was still in progress, Castle and anotherof the Respondent's supervisors entered the tavern.Castle recognized the Respondent's employees andwas told by the bartender that this was a unionmeeting.On the morning of March 18, Castle reportedwhat he had seen and heard to Galloway andStamiti.Both Castle and Galloway told Hayden,Gliniecki's supervisor, of the incident.Haydencame up to Gliniecki in the plant and asked her ifshe had been too sick to be at work the previousday but well enough to go out drinking. Glinieckireplied that she had been sick, and that she had hadan appointment that evening with a representativeof a cosmetics distributor or she would not havegone out at all." She then asked Hayden how heknew she had been at the tavern, and Haydenresponded that Castle had told him.'On the night of April 10, Gliniecki attendedanother' meeting of the Union. On the next day,April 11, Hayden asked Gliniecki how the meetingwent the night before. Gliniecki retorted that, ifHayden wanted to know, he should have gone tothe meeting to find out.'b.Contentions and conclusionsThe complaint alleges, and the answer denies,that on or about March 18, at the plant, Hayden"interrogated employees concerning their unionmembership,activitiesand sympathies."TheGeneral Counsel in his brief states:It is submitted that Respondent violated Sec-tion 8(a)(1) of the Act when1.BruceHeyden (sic) questioned CarolGliniecki on or around March 18, 1969, as tothe union meeting held at a tavern in Carpen-tersville on the previous night, and2.Bruce Heyden (sic) asked Carol Glinieckion or around April 11, 1969, how the unionmeeting of the previous night had gone, and4.Clyde Castleand Bob Galloway informedother officials of Respondent of the names of4This wasnot the truthAt thehearing Gliniecki explained"Icouldn'tverywell tell him [Hayden) I was going to a union meeting"She added"What I do after work I don't think was any of his [Hayden's) business "sThefindings regarding the Hayden-Gliniecki conversation are based ona synthesis of the testimonyof bothparticipantsLater that morningGlmiecki confrontedCastle and accused him of hav-ing "squealed" on her Castle's reply is a matter of dispute I deem it un-necessary to resolve this conflict'The findingsregarding this conversation are based on Glmiecki'stestimony Although Haydendeniedthat he ever had a conversation withall the employees who had attended the unionmeeting of March 17, 1969.There is no contention herein that Castle engagedin surveillance or otherwise violated the Act by orduringhis visit to the tavern.I agree with the General Counsel that Hayden en-gaged in conduct proscribed by the Act on the twooccasionswhen he questioned Gliniecki aboutmeetings.Even though, as the Respondent pointsout, the Union was not mentionedin haec verba,nevertheless in each case the reference was clearlyto union meetings. Therefore, the interrogations, inthe context of Castle's almost contemporaneous in-terrogation,describedbelow,were coercive.7Moreover, they could reasonably be expected tocreate in Gliniecki's mind the impression that herunion activitieswere under surveillance. However, Iam notconvinced that Castle and Galloway vio-lated the Act by informing other members of theRespondent'smanagementof facts which theythemselveshad obtained without having engaged inany illegalsurveillance. In addition, this matter isnot mentioned in the complaint and was not fullylitigatedat the hearing.2.By Stamitiand Gallowaya.FactsGliniecki attended anotherunionmeeting onApril 16. On the following day, April 17, Stamiticalled her to his office and, in Galloway's presence,according to Gliniecki:Mr. Stamiti had asked me about theunion andI told him that I had been there, and he said-he asked me what we would gain by getting aunion, and I says, well, we wanted moremoney, better working conditions and betterinsurance.And well, he had told me at thattime, that in order to get better insurance, hecould get us betterinsurancebut he'd have tochargeus. I mean, it would be taken out of ourpaycheck.And he says he'd like to giveeverybodya raise,he says, but the companycan't afford it; and that before-you know, be-fore the plant would go bankrupt, he'd shut itdown. He says it was like pushing upagainst abrick wall. He says that we just couldn't, youknow, afford to pay any more than what wewere paying.On cross-examinationGlinieckiadmitted thatStamiti alsostated that the employees had a right toGliniecki "concerning the union," it is to be observed that, even accordingto Glmiecki's versions of these two conversations, the Union wasnot men-tioned by name in eitherrAlthoughMarch 18 is the only date mentioned in the complaint in con-nection with Hayden's conduct, I do not consider that a fatal variance ex-ists between that allegationand proofthat he again engaged in similar con-duct on AprilI IHaynes StelliteCompany,DivisionofUnionCarbide Cor-poration,136 NLRB95, 98, enforcementrefusedon other grounds 310F2d844(CA 6) ELECTRO-NETIC PRODUCTS CORPORATIONhave a union if they wanted one, and that he wasnot going to do anything to interfere with thatright.'b.Contentions and conclusionsParagraph VI(b) of the complaint alleges, andthe answer denies, that on or about April 10,Stamiti, in the plant, "interrogated employees con-cerning their union membership, activities and sym-pathies." In his brief the General Counsel "con-cedes there is no evidence to support" this allega-tion. Paragraph VI(c) of the complaint further al-leges, and the answer denies, that on or about April16, Stamiti and Galloway, at the plant, "inter-rogated employees concerning their union member-ship, activities and sympathies, and told them theywere up against a brick wall and that if the Unioncame in the Respondent would either go bankruptor would shut down." In his brief the GeneralCounsel concedes there is "insufficient evidence tosupport" this allegation of the complaint "in as faras it alleges that Stamiti threatened that if theUnion came in, Respondent would go bankrupt orclose the plant down," but he maintains "thatRespondent violated Section 8(a)(1) of the Actwhen ... Stamiti asked Gliniecki on or aroundApril 17, 1969, about the union meeting of theprevious night." It is true that Stamiti interrogatedGliniecki regarding her union sympathies (whatwould be gained by getting a union), but when cou-pled with Stamiti's assurance that he would donothing to interfere with the employees' right toselect a union to represent them, such interrogationis stripped of its coercive character.9 And Stamiti'sattempt to persuade Gliniecki that the Respondentwould be unable to raise wages and remain solventconstituted, inmy opinion, mere argument pro-tected by Section 8(c) of the Act.3.By Clyde Castlea.FactsMary Roberts, then a part-time employee of theRespondent under Castle's supervision, testifiedthat on April 22, about 10 minutes before quittingtime, she was working on the line. Castle called heraside.In hishand was a flyer announcing a unionmeeting tobe held on April 23. These had beenplaced on employees' cars on the parking lot thatmorning.Castle asked Roberts whether she hadheard "that they were trying to start a union."Roberts admitted that she had heard this. Castleinquired whether Roberts was a union member; shedenied it. (This was not true; Roberts had in fact al-ready signed a union authorization card.) Showingher the flyer, Castle said that "the peoplepassingeStamiti gave a somewhat different version According to him, theUnion was not mentionedGalloway didnot testify,and the Respondent'sable counsel stated on the recordthat Galloway's present whereabouts is487them out on the cars could be arrested." Robertsreplied that she was not passing them out and hadreceived one on her car also. Next, Castle statedthat two employees had complained that Roberts"was pestering them about the union." AlthoughRoberts inquired who they had been, Castle refusedtodivulge this information.Then Castle toldRoberts that five employees "on the regular line"had signed union cards; Roberts responded that shedid not know anything about that. On cross-ex-amination,Roberts testified:Q. Did he [Castle] say anything to youabout stopping pestering employees about theunion on company time?A. No, he did not.Q. Did he say anything to you aboutstopping pestering employees at any time?A. No, he did not.Castle gave a somewhat different version. Ac-cording to Castle, two employees told him thatRoberts had talked to them about the Union duringworking time; Castle reported this to Galloway;Galloway directed Castle to ask Roberts if she weredoing this, and if she admitted it to tell her to stop.According to Castle:IcalledMary Roberts away from her positionand told her that it had been reported to methat she was talking union during companytime,and I told her that if she was, to pleasecease it. And she denied doing it and I told herto go back to work.He further testified:Q. Now, was anything else said by you or byMary Roberts at this conversation in April?A. Nothing.Q. Did you ever ask Mary Roberts whetheror not she was a member of the Union?A. No.Q. Did you ever warn Mary Roberts that sheor employees could be arrested for puttingleaflets on cars?A. No, I did not.b.Contentions and conclusionsThe complaint alleges, and the answer denies,that on or about April 22 Castle, at the plant, "in-terrogated employees concerning their union mem-bership, activities and sympathies."At the hearing, the following colloquy tookplace:TRIAL EXAMINER: There's no allegation hereof anillegal rule againstsolicitation, is there?MR. POURITCH: No.unknown For the purpose of this decision it will be assumed,withoutdeciding, that Gliniecki's version is the more accuratesBlue FlashExpress, Inc ,109NLRB 591 488DECISIONSOF NATIONALLABOR RELATIONS BOARDAs the complaint does not allege the promulga-tion,maintenance, or enforcement of an illegal no-solicitation rule, as the General Counsel at thehearing specifically disclaimed any such allegationand made no attempt to amend the complaint so asto include it, and as theissue wasnot fully litigatedat the hearing, the matter is not properly before mefor decision. I therefore need not, and do not,determine whether Castle, on April 22, directedRoberts to stop talking about the Union. I do, how-ever, find-in accordance with Roberts' creditedtestimony and rejecting Castle's denial thereof-that on that date Castle asked Roberts whether shehad heard that the employees were trying to or-ganize andwhether shewas a unionmember. Cou-pled as these questions were with statements thatpeople who placed union flyers on employees' carsin the parking lot should be arrested, and that twoemployees had complained that Roberts was pester-ing them about the Union (creating the impressionthat Roberts' activities were under surveillance), Iam convinced, and find, that they constituted coer-cive interrogation violative of the Act.4. By Angela Alderson,JuliaNelson,and Claudia Icea.FactsOn April 16, Lillian Schamne, an employee, at-tended a meeting of the Union. Angela Alderson, agroup leader, also attended this meeting. On thenext day, April 17, Schamne was talking to otheremployees about what had happened there. Hergroup leader, Julia Nelson, warned her that if shediscussed the Union on working time there was achance she might be laid off or discharged.On April 23, Nelson and Alderson attended ameeting of the Union at which some rank-and-fileemployees expressed their hope that advent ofUnion would result in the rank-and-file workersbeing permitted to select their own group leaders.Concerned about the security of her position asgroup leader Nelson, on April 24, sought a con-ference with Kitty. In response to this request, Kittycalled a meeting of all group leaders. According toNelson:Mr. Kitty said that he could not interfere whenitcame to the union, that as far as the unionwas concerned that he could not tell us what todo about it because he had no voicein it at alland it was up to us. If us group leaders wantedour own union, we could have a union of ourown. There was not a thing that he could doabout it. But as far as the union coming in andtaking over the plant, this is not true, that theunion-well, he would still run his own plant,and if the union would give the group leaders ahard time, that was no problem either becausehe would put us on salary.On the same day, April 24, Nelson and JeanetteMewdo, another group leader, came out of the of-fice, each holding a slip of paper on which nameswere written. Nelson approached Lillian Schamne,an employee in the group of which she wasgroup leader. Nelson stated she had been given alistof employees who "supposedly" had signedunion cards, and that Schamne's name was on thatlist.Then Nelson asked Schamne whether Schamnehad signed a union card. Schamne denied havingdone so. Nelson inquired "if you [Schamne] wantto change your mind, otherwise you might get laidoff." Schamne repeated that she had not signed anycard. Then Nelson asked other employees in hergroup "if they had signed cards for the Union";they all denied having done so. A little later,Mewdo asked one of the employees in her groupwhether the employee wanted to change her mind.About a week later, Schamne attended anotherunionmeeting.The next day Nelson stated toSchamne:"You signed a card for the Union."Schamne again denied having done so. Nelson thentold Schamne: "well, there was a spy at the meetinglast night and they snitched on you and they saidyou had signed a card."On April 24, the day after she had attended aunion meeting,Alderson talked to Galloway duringworking hours in the plant. Alderson showed Gal-loway a piece of paper and Galloway pointed tocertain employees. Alderson put the piece of paperin her pocket and took out another piece and ap-proached some of the employees on the line ofwhich she was group leader. She said to each em-ployee that she (Alderson) heard that the employeehad signed a union card, and "if they would signthis piece of paper, relinquish that card and turnthe card over to the company, there would be notrouble." This conduct continued for several work-ing days. Some of the employees to whom Aldersontalked admitted that they had signed union cards,some turned union cards (either signed or blank)over to Alderson, some refused to do so, and somesigned a pieceof paper tendered by Alderson, thecontents of which is not shown in the record. Al-derson put these papers and cards in her pocket;the record does not reveal what ultimately becameof them. During these conversations between Al-derson and various employees on her line, Gal-loway was on the floor and in a position to observewhat occurred. On approximately the same daysClaudia Ice, then a rank-and-file employee (later agroup leader), told certain other employees thatshe (Ice) had heard they had signed union cards,and stated that "if they would sign this piece ofpaper relinquishing their card and turn it over tothe company, there would be no trouble." Her con-duct was observed by Bernice Sturtevant, a rank-and-file employee who was active in the Union'sbehalf. Although it was working time, Alderson andIce then summoned about five employees ("thewhole front of the line") from the production line,all at the same time, and escorted them out, in thegeneral direction of the office and the plantcafeteria. It is not clear how long they remained ELECTRO-NETIC PRODUCTS CORPORATION489away from the line, but apparently no other work-erswere substituted for them; the remainder ofthe production line was able to continue operationsbecause these employees "just fortunately hadenough work ahead." Galloway was not on thefloor during this incident.b.The agency status of Alderson, Nelson, and IceThe amendment to the complaintalleges,and theanswer thereto denies, that during the events re-lated above Nelson, Ice, and Alderson "were agentsof Respondent acting on its behalf" and that, assuch, they engaged in surveillance of union acitvi-ties,coercive interrogation of employees, andthreats of reprisals. The General Counsel made itclear at the hearing that,to support these allega-tions,he does not rely on the fact that Aldersonand Nelson were group leaders, as group leadersare nonsupervisory employees; he relies only onagency. And on this subject the United States Courtof Appeals for the Fifth Circuit recently stated:Under the Taft-Hartley Amendments, more isrequired to charge the [employer] than thatthose [alleged to be his agents]act "in the in-terest of the employer." Under those amend-ments, employers are responsible only for theacts of their common law agents.10The General Counsel points to certain facts tobolster his case on common law agency:1."At least three group leaders [Nelson, Mew-do, and Alderson] almost simultaneously inter-rogated employees during working time about theirunion sympathies." This may logically be explainedby the events of the April 23 meeting of the Union.After that, it is not surprising that the groupleaders-fearing loss of their jobs by union action-banded together to oppose the Union. And, as non-supervisory employees, their right to engage in suchconcerted activities is proctected by Section 7 ofthe Act.2.Shortly before Nelson herself engaged in in-terrogation of employees and antiunion activitieson working time, she had instructed the employeeson her line not to discuss the Union on workingtime. But putting aside her lack of authority to issuesuch an order (she was a nonsupervisory em-ployee), the mere fact that her behavior was unfairor inconsistent does not tend to prove that theRespondent had made her its agent.3."Just before [Nelson and Mewdo]inter-rogated employees as to their union sympathiestheywere seen coming from the direction ofRespondent's offices with pieces of paper in theirhands," and that "Nelson told Shamne . . . `that shehad gotten"' this list. But Mewdo was not alleged tobe an agent. Nelson testified:Q. Did any supervisor request or ask you ordirect you to report on the union activities ofany other employees?A. No.Moreover, her statement to Schamne about the listdoes not help the General Counsel's case, becausein his brief he states: "Admittedly the mere claimsby Angie Alderson and Claudia Ice that they wereacting as agents of Respondent ... do notipso factomake them agents of Respondent." The same maybe said for Nelson. Agency must be shown by someact or acquiescence of the allegedprincipal.4."Galloway pointed out to Alderson the em-ployees she interrogated" and that "this took placeon working time." In this connection, the GeneralCounsel emphasizes that Galloway had instructedCastle to tell Roberts to cease talking about theUnion on company time. It is significant, however,that there existed no rule prohibiting solicitation atanytime;moreover noemployeetestified abouthaving been warned not to talk about the Union oncompany time." In the absence of such a rule, anemployer cannot be faulted merely because he per-mits,or even encourages, antiunion activity onworking time. 1'5.Alderson and Ice "took employees from theirworking stations during working time. . . .It seemsvery unlikely this could be done without theknowledge of any of Respondent's officials." Butthis incident must be evaluated in the light of all thesurrounding circumstances, including the admissionof the General Counsel in his brief that "Gallowaywas not on the floor when this occurred."Moreover, even had Galloway known what wasgoing on, he was not obliged to put a halt to the an-tiunion activity. His failure to do so is not entitledto more than slight probative weight on the agencyissue.6."Respondent did not call Angie Alderson orClaudia Ice as witnesses," and "It is highly unlikelythatAlderson was collecting union authorizationcards to keep for herself." However, it was notshown that the purported agents turned over anyauthorization cards to the Respondent, and the factthat two of them did not testify does not supply themissing evidence. Moreover, given the antagonismof Nelson and Alderson toward the Union arisingfrom the union meeting of April 23,it isnot unlike-ly that they may have collected cards and antiunionsignatureson their own initiative, and thendestroyed the cards.7."The activities of these group leaders tookplace only a very few days after Stamiti had told a10N LR B v Master StevedoresAssociationofTexas,eta! , 418 F2d 140(C A 5)" As previouslymentioned, Robertsdeniedreceiving such a warningThe only testimony that such a warning was ever given came from Castle, asupervisor,and he testified that employees havealvaysbeen permitted toconverse with one another during working time, regardless of subjectmatter,so long as the talking does not interferewith their work12The General Counsel citesDan HowardMfg Co , andDan HowardSportswear, Inc158 NLRB 805, 811-812 There, however, the agent'sactivity "was in the teeth of the no-solicitation rule"Idat 812 Here,there was no such rule I therefore consider that case inapposite 490DECISIONSOF NATIONALLABOR RELATIONS BOARDgroup leader that group leaders were expected tobe for the Company and only a few days after thedischarge for union activities of one group leader,CarolGliniecki."It is true that Gliniecki, then agroup leader,testified thaton April 17, Galloway"said something about being a group leader was sup-posed to be for the company."But in my opinionthis vague testimony does not rise to the dignity ofadequate proof that a direct order was issued orthat an agency relationship was intended.Rather, Iview it either as a protected attempt to persuade oras the expression of a pious hope.Moreover, noneof the alleged agents were present during this inter-view,nor wasits purportcommunicatedto any ofthem,so far as the record shows. Finally,as relatedbelow,Iam not convinced that Gliniecki'sdischarge was proved to be discriminatory.8."Stamiti[sic]had told the group leaders atthemeetingof April 24,1969, that if the groupleaders carried on their antiunion activities and theUnion got in, they would be promoted to super-visors and taken out of the unit."It is true, asquoted above,that Kitty promised to put the groupleaders on salary, but only"if the union would givethe group leaders a hard time,"i.e.,would demandthe right to select the group leaders withoutmanagement participation.This is a far cry fromproving agency.It can reasonably be viewed merelyas a promise of assistanceby theRespondent incase the Union should make demands, during bar-gaining, which the group leaders considered detri-mental to their interests.On balance,while the matter is not entirely freefrom doubt,Iconclude that the General Counselhas failedto prove bya preponderance of theevidence that Alderson,Nelson,or Ice was at anytime an agentof theRespondent.Accordingly, theRespondent is not chargeable with their conduct.C. The Dischargeof CarolynGliniecki1.FactsCarolyn Gliniecki began to work for the Respon-dent in August 1967 as a full-time assembly lineworker,atwages of$1.45 per hour.InAugust1968, she was promoted to group leader of a line ofapproximately 30 workers,and her hourly rate wasincreased to $2. Hayden was her immediate superi-or.Gliniecki was one of the four or five employeesof the Respondent who attended the first unionmeeting on March 17 in the tavern in Carpenters-ville. She played a part in obtaining the attendancethere of some of the other employees. She signed aunion authorization card at that meeting, and wasgiven 50 blank cards to distribute.As relatedabove,she was seen there by Castle,and the fact ofher presence related to Galloway and Hayden onthe next day;Hayden thereupon illegally inter-rogated her about her attendance.Gliniecki handed out about 25 blank authoriza-tion cardsto her fellowemployees;some signedthem and gave them back to her.These activitiestook placeon nonworking time.As related above,Gliniecki attended another union meeting on April10, and April11was again coercively questionedby Hayden. And as previouslydescribed,she at-tended another such meetingon April 16; on thenext day Stamiti summoned her to hisoffice and,afteraskingwhat the employees would gainthrough a union,attempted to convince Glinieckithatthe Respondent could not raise wages withoutcourting financial disaster.In addition,on the dayof one of thesethree meetings,Stamiti remarked toGliniecki"hey, your meetingis tonight."Glinieckiwas absenton April 21 and 22, butreturnedtowork on April 23. At or about noonthat day Gliniecki was called toStamiti'soffice. InGalloway's presence,Stamiti announced he had anunpleasantduty to perform. He showedGliniecki apaper containing the percentagesof absences of allgroup leaders.According to Gliniecki's testimony,Stamiti thenstated that Glinieckihad been absent"quite a bit,more thanthe rest of the groupleaders," and becauseof this he would have to lether go.Accordingto Stamiti's testimony,he toldher:Carolyn,I'm letting yougo for poorattendanceIthinkIsaid. . . . She really didn't say verymuch. I thinkshe juststood there and noddedher head. . . . I think I said thatas a groupleader we expect you to set examples ... forthe good. Your attendance, based on ourreview,is... no betterthan [that of] theaverage plantperformer, and you're three tofour times worse than the average group leader[in) attendance.So, on that basisI'm going tolet you go, Carolyn.Within an hour, Gliniecki clocked out and left theplant.So far as the recordshows, she has notreturned.Her final timecard bears the notation:"Terminated Excessive absenteeism." A few weeksafter her discharge, Gliniecki'sposition as groupleader wasfilled by promotingIce, a rank-and-fileemployee.2.Contentions of the partiesThe complaint alleges that on or aboutApril 23,the Respondent discharged Gliniecki because "shejoined or assisted the Union and/or had engaged inother union or concerted activities."The answeradmits that on April23 theRespondent dischargedfive employees, including Gliniecki, but denies thatit did so for the reason alleged in the complaint. Onthe contrary,the answer alleges that Gliniecki wasdischarged "for good and lawful cause,namely, forexcessive absenteeism." The issue thus narrowsdown to a question of motivation,theGeneraiCounsel and the Union maintaining that themotivating factor was Gliniecki's known support ofthe Union,and the Respondent contending, conver- ELECTRO-NETIC PRODUCTS CORPORATION491sely, that the motivating factor was Gliniecki's ex-cessive absenteeism.3.ConclusionsAbsenteeism had been a problem at the Respon-dent's plant for some time. To combat absenteeismthe Respondent promulgateda rule(not rigid, butflexible) that 3 days' continuous absence withoutnotification constituted grounds for discharge; for awhile maintained and posted a weekly list of em-ployeeswho had been absent; and awarded aweekly cash bonus to any full-time employee whoworked a full 40-hour week without an absence.Despite these measures, the problem persisted.ThereforeStamiti andGalloway conferred infor-mally from time to time concerning which offend-ers should be discharged. There were no hard-and-fast rules. Other supervisors also occasionallydischarged employees for excessive absenteeism.From the beginning of 1969 to the date ofGliniecki's discharge, the Respondent discharged,because of excessive absenteeism, an average ofabout seven employees monthly. (See Appendix.) Itisagainstthisbackground that we must assessGliniecki's discharge.Gliniecki had been considered "an excellentworker." As a rank-and-file employee her absenteerecord had been average. When she was promotedto group leader, she was told (as apparently allrank-and-file employees promoted to group leaderwere told) that she would be expected to set a goodexample for the employees on her production line.During her final 17 weeks of employment by theRespondent, she attained a weekly attendancebonus 12 times, was absent 8 full days, and hertotalabsences (fulldayspluspartialdays)amounted to 70 hours. (See Appendix B.)Stamititestifiedthat,beforedecidingtodischargeGliniecki, he compared her record ofabsences with that of all the other group leaders,and ascertained that her record was the worst.Stamiti impressed me as a candid and forthright wit-ness,13and his testimony in this respect fits in wellwith other evidence: The testimony of Hayden that,about 2 months before Gliniecki's discharge, hecomplained to Galloway about Gliniecki's absen-teeism; the fact that when Gliniecki was dischargedon April 23, she was told she was the worst of thegroup leaders and shown the figures on which thisstatementpresumably was based; and comparisonof Gliniecki's absentee record with those of Alder-son and Nelson, the only other group leaders forwhom figures are available in the record. It is truethat in the first 17 weeks of 1969, Alderson only at-tained the attendance bonus 7 times, as against 12for Gliniecki and 12 for Nelson. On the other hand,during this period Nelson was only absent I or 2full days and Alderson was only absent 4 full days''as againstGliniecki's 8, and Alderson was absent atotalof only 49.75 hours as against 70 forGliniecki. (See Appendix B.)15There is no doubt that the decision to dischargeGliniecki was made by Stamiti on the morning ofApril 23, and that for some time before that Stamitihad known that Gliniecki was a union supporter.Yet this does not add up to convincing proof of dis-crimination against Gliniecki. In view of the rela-tivelyminor violations of Section 8(a)(1) foundherein (none of them by Stamiti); the failure ofGliniecki to protest Stamiti's statement (reinforcedby figures shown her at the time) that her absenteerecord was worse than that of any other groupleader; Gliniecki's absence on 2 consecutive daysimmediately prior to her discharge; the fact that theUnion was not mentioned during Gliniecki's finalinterview with Stamiti; and the fact that four otheremployees were discharged for excessive absentee-ism at the same time, Gliniecki's discharge wouldseem to have been accomplished in a routinemanner for valid business reasons. I therefore con-clude that, although the matter is not entirely freefrom doubt, the General Counsel has failed toprove by a preponderance of the evidence thatGliniecki's discharge was motivated, in substantialpart, by antiunion or discriminatory considerations.D. The Discharge of Mary Roberts1.FactsMary Roberts began to work for the RespondentinSeptember 1968, as a full-time assembly lineworker, under Hayden's supervision. In January sherequested Galloway to transfer her to part-timework. In -response, Galloway assigned her to Cas-tle's part-time production line, with hours from 1 to7:30 p.m. At the time, Galloway told Castle thatRoberts "was a good worker." In mid-MarchRoberts announced her intention to leave theRespondent's employ. However, Castle asked herto reconsider, and she accordingly remained.On April 3 Roberts signed an authorization cardfor the Union. She attended a union meeting andwas given about nine blank authorization cards todistribute.During the early part of April, Robertspassed out these cards to some of the part-time em-ployees at the plant at breaktime. As previously re-lated in more detail, on April 22 Castle coercivelyquestioned Roberts about whether she had heard" This is based on several factors his demeanor on the witness stand, thefact that his testimony stood up under cross-examination,and the fact that,when he testified, he was no longer employed by the Respondent'"Excluding the 2-day interval (payweek ending March 14) between thetime she quit and the time she returned to work" The statement In the General Counsel's brief "Moreover the recordsreveal that during this period of time Alderson missed more working hoursthan did Glmiecki" is not supported by the record Even if the 2-day inter-val between Alderson's quitting and her rehire should be viewed as an"absence," which I deem to be erroneous, the total hours missed byGliniecki would still exceed Alderson's total 492DECISIONSOF NATIONALLABOR RELATIONS BOARD"that they were trying to start a union" and aboutwhether she was a member of the Union, statedthat the individuals who passed out union flyers onemployees' cars in the parking lot "could be ar-rested," and informed her that two employees(whose identity Castle would not reveal) had com-plained to him that Roberts "was pestering themabout the Union."On the next day, April 23, Roberts was due to re-port for work at 1 p.m. About 12:40 p.m., realizingthat she would be late, Roberts telephoned to theRespondent's plant and informed Carolyn Muscari,the receptionist, that she (Roberts) would arrivelate;Muscari replied "it was all right."16 About3:45p.m.Muscari telephoned to Roberts andstated that Roberts "was terminated because oftwenty-four percent absenteeism." Roberts asked:"Is that all the notice I get?" and Muscari replied"Yes." So far as the record shows, this was the lastcommunication between Roberts and anyone con-nected with the Respondent. On Roberts' finaltimecard appears the notation: "Terminate-Absen-teeism."2.Contentions and conclusionsThe opposing positions of the parties regardingRoberts' discharge are basically the same as theirpositions regarding Gliniecki's discharge. Stamiti,who made the decision to discharge Roberts,testified flatly: "I discharged Mary Roberts becauseof an absentee record, for no other reason." Thistestimony, if believed, is a complete defense to theallegationthat Roberts' discharge was discriminato-ry.It is undoubtedly true that by April 22, Castle,Roberts' immediate superior, suspected Roberts' in-terest in theUnion," and this suspicion is attributa-ble to the Respondent. However, analysis ofRoberts' attendance record shows that her absenteerecord was dismal indeed. During the last 17 weeksof her employment with the Respondent, sheaveraged slightly over 24 work hours per week,although a full workweek for part-time employeesnormally is 30 hours.18 During this period she wasabsent 17 days-averaging1day per week. Hoursthat she worked totalled 327-1/2 while hours thatshe missed amounted to 100-1/2. Certainly this isnot a record which covers Roberts with glory. Theonly other nongroup leader whose absence appearsin the recordis Ice,a full-time employee. Duringthe same period Ice was only absent 3 full days andher hours missed totalledonly 49. (See AppendixB.)In view of the persuasive testimony of Stamiti re-garding his reason for discharging Roberts, thevalidity of his stated reason in the light of Roberts'absentee record,and the fact that four other em-ployees were simultaneously discharged for exces-sive absenteeism,itwould seem likely that Robertswas the victim of a routine procedure adopted andadhered to in the exercise of sound business discre-tion,which should not lightly be disturbed.'s It isaccordingly concluded that the General Counselhas failed to establish by clear and convincingevidence that Roberts'prounion activities or sym-pathies constituted a substantial motivating factorin her discharge.Upon the basis of the above findings of fact andupon the entire record in this case,Imake the fol-lowing:CONCLUSIONS OF LAW1.Electro-Netic Products Corporationis, and atallmaterial times has been, anemployer within themeaning ofSection 2(2) of theAct, engaged incommercewithin themeaning of Section2(6) and(7) of the Act.2.UnitedFurnitureWorkersofAmerica,AFL-CIO, is, and at all material times has been, alabor organization within the meaning of Section2(5) of the Act.3.By coercively interrogating its employees re-garding their union membership, activity, and sym-pathies, thereby interfering with, restraining, andcoercing them in the exercise of rights guaranteedin Section 7 of the Act, the Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The above-described unfair labor practicestend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce,and constitute unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7)of the Act.5.The General Counsel has failed to establish bya preponderance of the evidence that either Alder-son, Nelson, or Ice was, at any material time, anagent of the Respondent within the meaning of Sec-tion 2(13) of the Act, or that the Respondent dis-criminated against Gliniecki or Roberts within themeaning of Section 8(a)(1) or (3) of the Act.Upon the basis of the above findings of fact andconclusions of law, and upon the entire record inthis case, I make the following:16Castle testified that employees who were going to be late or absent"normally call the officegirl, and she records it on a pad of paper (but)she doesn't make it a point to inform anybody " There is nothing in therecord to indicate that Muscari had authority to excuse absences or tardi-ness" When Castle began his conversation with Roberts that day, he ofcourse had grounds for suspecting Roberts' interest in the Union Duringthe conversation she denied that she was a union memberThereis no wayof determiningfrom the record whether Castle's suspicionswere allayed byher denialContrastAmericanFreightwaysCo , Inc , 124 NLRB 146" In this connection,the record shows thatthe payweekendingApril 11,unlike other payweeks,was only 24 hours19As the United States Court of Appeals for the Fifth Circuit has said"managementis for management Neither Board nor Court can second-guess it or give it gentle guidance byover-the-shouldersupervisionNLRBvMcGahey, 233 F 2d 406,413 ELECTRO-NETIC PRODUCTS CORPORATION493RECOMMENDED ORDERIt is recommended that Electro-Netic ProductsCorporation, Carpentersville, Illinois, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees con-cerning their union membership, activities, or sym-pathies.(b) In any like or related manner interferingwith,restraining,or coercing its employees in theexercise of rights protected by Section 7 of the Act,except to the extent that such rights may be af-fected by an agreement requiring membership in alabor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, asamended.2.Take the following affirmative action, whichis found will effectuate the policies of the Act:(a) Post at its plant in Carpentersville,Illinois,copies of the attached notice marked "Appendix C[Board'sAppendix substituted forTrialEx-aminer's]."20 Copies of said notice, on forms pro-vided by the Regional Director for Region 13, afterbeing duly signed by the Respondent's representa-tive, shall be posted by the Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.21IT IS FURTHER RECOMMENDED that the complaintherein be dismissed,insofar as it alleges that theRespondent violated the Act, as amended, exceptas specifically found herein.30 In the event no exceptions are filed asprovided by Section 102 46 ofthe Rules and Regulationsof the National LaborRelations Board, thefindings, conclusions, recommendations,and RecommendedOrder hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by theBoard and become its findings,conclusions,and order, andall objectionsthereto shall be deemedwaived for all purposes In the eventthat the Board'sOrder is enforcedby a Judgmentof a United States Courtof Appeals,the words in the notice reading "Postedby Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "Z' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas takento complyherewith " 494DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX AEmployeesTerminaLeafor AbsenteeismWorkweeks ending December 6, 1968, throughApril 25, 1969PayweekNameConsecutiveendingdays absent a,12/6/684alker, Pat12/13/68Salyers, Linda12/13/68Yell, Evelyn12/13/68Shults, Linda1/3/69Porter, Dave1/3/69Jones, Jean1/17/69Feliciano, Josefina1/17/69Roeder, Carol1/17/69DeMotto, Debra1/17/69Jones, Beatrice1/17/69Ebert, Mary1/31/69Garnhardt, Judith2/7/69Hogrewe, Beverly2/7/69Hogrewe, Valerie2/14/69Jawny, Louise3/7/69Sickels, Norma3/14/69Irwin, Josephine3/14/69Lancaste, Bruce3/28/69Seeley, William3/28/69Seeley, Janice4/4/69McGee, Joan4/4/69Simmons, Barbara4/25/69Anderson, Roy4/25/69Cunningham, John4/25/69Jurgens, Adeline4/25/69Roberts, Mary4/25/69Gliniecki, CarolynBrown, GeorgiaSmith, Louisea/ Minimum; as prior weeks' timecards are not in evidence, it ispossible in some cases that the consecutive days absent may bemore than shown on the record.b/ Timecard not in evidence; record reveals no other details.c/ Based on Stamiti's testimony. APPENDIX BComparative Attenuance RecordsJanuary 1 through April 23, 1969GLINIECKIALDERSONNELSONICE(Group Leader)(Group Leader)(Group Leader)(Rank-and-file)(Rank-and-file)full-timepart-time after1//69f/PayweekHoursHoursBonusHoursBonusHoursBonusHoursHoursendingworkedabsentawardedabsentawardedabsentawardedworkedabsent1/3/690X0X23281/10/690X1.51218121/17/6964.0a/0X8823.56.51/24/6930.314.56.52.523.56.51/31/6948.30X0X0X2462/7/6952.8a/0X0X3.5X15.514.52/14/6927.515.5b/0X42192/21/6947.50X802462/28/69480c/0X3.5228g/3/7/6958.8a/0X3.50X3003/14/690XOd/830.563/21/698Xc/0X4123/28/690X6.250X0Oh/4/4/6931.3160XOe/XOi/4/11/69480X81.5186j/4/18/6947.50X80X32.504/25/69(Partial)5.516130Total hours 509.57049.7549327.5100.5hrs. perwk. 44.324.3Total days84d/1or 2317Total weeks127126a/ Includeshours worked on Saturday.b/ Weekdaytime lost totaled20.25hours, but4.75 hourswere worked on Saturday.c/ Bonus earned w.e.2/28/69 butnot awarded; no bonus earnedw.e. 3/21/69 but nevertheless awarded, perhapsto offsetw.e. 2/28/69.d/ Excluding 2 daysduring w.e.3/14/69 for which her timecardis marked"quit."e/ Creditedfor a day on which shedid not punch in.f/ Part-time employeesare ineligiblefor the attendance bonus.Weekdaytime losttotaled 12 hours, but 4 hourswere workedon Saturday.h/ Excused absence for entire week.iiExcused absence allday April 4.j/ The eveningshift wasshut down thisweek, shorteningRoberts' work hours.